COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
 In the Matter of C. A., a Juvenile,                             No. 08-16-00141-CV
                                                 '
                              Appellant.                            Appeal from the
                                                 '
                                                              County Court at Law No. 1
                                                 '
                                                               of Denton County, Texas
                                                 '

                                                 '              (TC# JV-2014-00156)



                                            ORDER

       Pending before the Court is Appellant’s motion to consolidate cause numbers

08-16-00140-CV, 08-16-00141-CV, 08-16-00142-CV, 08-16-00143-CV, and 08-16-00144-CV

into a single appeal. To the extent Appellant is requesting that all five appeals proceed under a

single cause number, the motion is DENIED. The Court will, however, permit Appellant and

the State to file consolidated briefs (a single brief bearing all five cause numbers).

       IT IS SO ORDERED this 25th day of August, 2016.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.